Citation Nr: 1824758	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myositis, to include as secondary to service-connected hypertension and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, the Board remanded this claim.

The Veteran testified at a May 2016 Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is of record.  The Veteran was notified in February 2017 that the VLJ who conducted the May 2016 Board hearing was no longer employed by the Board and she was provided the opportunity to request another Board hearing.  In correspondence received in March 2017, the Veteran indicated that she did not wish to appear at another Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2016 remand, the Board stated that the Veteran testified at the May 2016 hearing "to her belief that she had a generalized muscle disability, for which a diagnosis of myositis, myalgia, or polymyositis...had been assigned" and that she "testified that such disorder was diagnosed in service."  The Board stated that service treatment records (STRs) "disclose such a diagnosis," with citation made to STRs dated August 2008 through October 2008.  The remand also stated that the Veteran "testified that post-service providers had also assigned such diagnosis(es) following her November 2008 service separation," with citation made to post-service treatment records dated December 2008 through September 2009.  The Board referenced that a February 2010 VA medical opinion "did not discuss the favorable in-service or post-service medical evidence."  The Board remanded the claim, in part, for a new VA examination and opinion.  The remand directives stated that "[t]he examiner should be asked to review and summarize favorable in-service and post-service evidence, including relevant laboratory examination reports."

Of record is an August 2016 VA examination report and opinion from Dr. P.G.  The examiner noted that that the Veteran "claims she was [diagnosed] with polymyositis by her primary."  The examiner also stated that "no such dia[g]nosis was found in the medical records."  The examiner stated that "myositis is a specific set of diseases related to inflammation of the muscles," that "usually muscle biopsy is done with lab testing of muscle enzymes" and that "no such evaluation, complaints []or diagnoses was found in the records.  There is no support for the diagnosis of myositis/polymyositis."

Upon review, the Board finds that remand is required for an additional VA examination and opinion, as outlined further in the remand directives below.  As noted, the Board in the July 2016 remand highlighted that the May 2010 VA medical opinion "did not discuss the favorable in-service or post-service medical evidence" and also included in the remand directives that the examiner should "review and summarize favorable in-service and post-service evidence."  The August 2016 VA opinion lacked reference to this evidence and also referenced that there was no diagnosis of myositis of record.  As noted, the Board in the July 2016 remand cited to STRs and post-service treatment records.  In this regard, STRs dated from September 2008 to November 2008 included under the Veteran's problem list "myalgia and myositis."  Post-service treatment records (received in September 2009 from the Langley Air Force Base Medical Center) dated from December 2008 to May 2009 also included the same notations.  The August 2016 VA examiner's failure to mention this evidence is problematic.  On remand, the examiner will be asked to address whether the Veteran has had myositis and if so, to provide opinions addressing direct service connection and secondary service connection in relation to PTSD (a secondary service connection opinion was obtained in August 2016 in relation to hypertension, but no such opinion was provided regarding PTSD as requested in the July 2016 Board remand).

Also, as noted, the examiner stated that "myositis is a specific set of diseases related to inflammation of the muscles" and referenced lab testing.  The Veteran referenced in a December 2012 statement that in-service October 16, 2008 lab testing ruled out lupus and rheumatoid arthritis and that "my ESR was 23H and haptoglobin was 202H was elevated which shows muscle damage."  At the May 2016 Board hearing, the Veteran referenced in-service lab testing, to include ESR, and stated that "with all those lab studies, that's how my PCM came to the diagnosis of polymyositis."  The Board also notes that the record reflected that the Veteran received a Bachelor of Science degree in nursing in March 2013 and was a registered nurse.  See Vocational Rehabilitation Records, May 2016 Board Hearing Transcript.  An October 16, 2008 STR included these referenced lab results.  The potential relevance of the lab results identified by the Veteran is not clear to the Board and these lab results were not discussed by the August 2016 VA examiner.  On remand, the medical professional's attention will be invited to the Veteran's contention regarding these lab results.

The Board also notes that the United States Court of Appeals for the Federal Circuit recently decided the potentially relevant case of Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. 2018).  The Federal Circuit found that "pain alone, without an accompanying diagnosis of a present disease, can qualify as a disability."  The Federal Circuit stated that for service connection purposes disability "refers to the functional impairment of earning capacity" and that "pain in the absence of a presently-diagnosed condition can cause functional impairment."  As potentially applicable to this case, if the medical professional on remand indicates that the Veteran does not have myositis, the Veteran's reported musculoskeletal pain could still be a disability for service connection purposes if such results in functional impairment.  In this regard, the Veteran has reported in-service musculoskeletal pain (which was noted in STRs, to include the referenced notations of myalgia) and she stated in a December 2012 statement that "[s]ince being discharged from the Navy I have had episodes of widespread muscle pain."  As such, on remand, opinions will be requested regarding whether any musculoskeletal pain is directly related to the Veteran's active service or secondary (caused or aggravated) to service-connected disabilities, as has been previously asserted.  
 
Finally, while on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records were obtained in September 2016).  

2.  Afford the Veteran a VA examination with respect to her claim for entitlement to service connection for myositis.  

The medical professional must provide an opinion addressing the following:

a.  At any point during the Veteran's active service and afterwards, has she had myositis?  

The Veteran asserts that she has polymyositis that is at times manifested by a rash and is related to sepsis in service.  The examiner should conduct any additional laboratory examination(s) deemed necessary.  If no further resting is required, the examiner should explain why not.

Attention is invited to the STRs dated from September 2008 to November 2008 that included under the Veteran's problem list "myalgia and myositis" and to post-service treatment records (received in September 2009 from the Langley Air Force Base Medical Center) dated from December 2008 to May 2009 that included the same notations. 

Attention is also invited to the Veteran's contention (in a December 2012 statement and at the May 2016 Board hearing) that October 16, 2008 lab testing results, to include elevated ESR and haptoglobin results, showed muscle damage and provided a bases for a diagnosis of polymyositis.

b.  If the answer to item "a" is positive (that the Veteran has had myositis), the medical professional is asked to address the following:

i.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that myositis had its onset during active service or is related to any in-service disease, event, or injury.

ii.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that myositis is due to or caused by the Veteran's PTSD.

iii.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that myositis been aggravated (i.e., increased in severity) by the Veteran's PTSD.

With respect to items "ii" and "iii," attention is invited to medical treatise information submitted in May 2016 and to the September 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ) that noted the Veteran's report that "she noticed an increase in         myositis when she is stressed."

c.  If the answer to item "a" is negative (that the Veteran has not had myositis) the medical professional is asked to address the following:

i.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's reported musculoskeletal pain had its onset during active service or is related to any in-service disease, event, or injury, to include in-service musculoskeletal pain (which was noted in STRs, to include the referenced notations of myalgia).

ii.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's reported musculoskeletal pain is due to or caused by the Veteran's hypertension and/or PTSD.

iii.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's reported musculoskeletal pain has been aggravated (i.e., increased in severity) by the Veteran's hypertension and/or PTSD.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




